      Case 1:19-cv-05895-ALC-SDA Document 32 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               6/22/20



SECURITIES AND EXCHANGE
COMMISSION,
                                                             19-cv-5895 (ALC)
                                Plaintiffs,

                    -against-
                                                             ORDER
LA GUARDIA,
                                Defendant.

ANDREW L. CARTER, JR., United States District Judge: The parties should

submit a joint status report by July 23, 2020. SO ORDERED.



Dated: June 22, 2020                          ___________________________________
       New York, New York                                 ANDREW L. CARTER, JR.
                                                          United States District Judge
